In an action to foreclose a mortgage, the defendants Two Sons, Inc., and Ralph Passarelli appeal from an order of the Supreme Court, Westchester County (Friedman, J.H.O.), entered August 13, 2001, which, after a hearing, denied their cross motion to set aside the sale of the subject property and granted the plaintiffs’ motion to confirm the report of the referee.
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court properly denied the appellants’ cross motion to set aside the foreclosure sale. The appellants failed to establish the existence of fraud, collusion, mistake, or misconduct to warrant vacatur of the foreclosure sale (see Guardian Loan Co. v Early, 47 NY2d 515). The Supreme Court also properly confirmed the referee’s report. Ritter, J.P., Gold-stein, Luciano and Schmidt, JJ., concur.